 1   PAUL J. ANDRE (State Bar No. 196585)              CLEMENT ROBERTS (State Bar No. 209203)
     pandre@kramerlevin.com                            croberts@orrick.com
 2   LISA KOBIALKA (State Bar No. 191404)              ORRICK, HERRINGTON & SUTCLIFFE LLP
     lkobialka@kramerlevin.com                         405 Howard Street
 3   JAMES HANNAH (State Bar No. 237978)               San Francisco, CA 94105
     jhannah@kramerlevin.com                           Telephone: (415) 773-5700
 4   KRISTOPHER B. KASTENS (State Bar No.               Facsimile: (415) 773-5759
     254797)
 5   kkastens@kramerlevin.com                          VICKIE FEEMAN (State Bar No. 177487)
     KRAMER LEVIN NAFTALIS & FRANKEL                   vfeeman@orrick.com
 6   LLP                                               EVAN BREWER (State Bar No. 304411)
     990 Marsh Road                                    ebrewer@orrick.com
 7   Menlo Park, CA 94025                              ORRICK, HERRINGTON & SUTCLIFFE LLP
     Telephone: (650) 752-1700                         1000 Marsh Road
 8   Facsimile: (650) 752-1800                         Menlo Park, CA 94025-1015
                                                       Telephone: (650) 614 7400
 9   Attorneys for Plaintiff                           Facsimile: (650) 614 7401
     FINJAN, INC.
10                                                     ALYSSA CARIDIS (State Bar No. 260103)
                                                       acaridis@orrick.com
11                                                     MARGARET ABERNATHY (State Bar No.
                                                       300273)
12                                                     mabernathy@orrick.com
                                                       ORRICK, HERRINGTON & SUTCLIFFE LLP
13                                                     777 South Figueroa Street, Suite 3200
                                                       Los Angeles, CA 90017
14                                                     Telephone: (213) 629-2020
                                                       Facsimile: (213) 612-2499
15
                                                       Attorneys for Defendants
16                                                     CHECK POINT SOFTWARE
                                                       TECHNOLOGIES, INC. and CHECK POINT
17                                                     SOFTWARE TECHNOLOGIES, LTD.

18
                                      UNITED STATES DISTRICT COURT
19
                                   NORTHERN DISTRICT OF CALIFORNIA
20
                                            SAN FRANCISCO DIVISION
21
     FINJAN, INC., a Delaware Corporation                Case No. 3:18-cv-02621-WHO (JCS)
22
                               Plaintiff,                STIPULATION AND ORDER
23                                                       EXTENDING DEADLINE FOR
            v.                                           FINJAN TO OPPOSE CHECK
24                                                       POINT’S MOTION TO ENFORCE
     CHECK POINT SOFTWARE                                COURT ORDER AND STRIKE
25   TECHNOLOGIES, INC., a Delaware                      SECOND AMENDED
     Corporation and CHECK POINT SOFTWARE                INFRINGEMENT CONTENTIONS
26   TECHNOLOGIES, LTD., an Israeli Limited              (DKT. NO. 213)
     Company
27
                               Defendants.
28


     STIP. AND ORDER EXTENDING           CASE NO.: 18-cv-02621-WHO
     DEADLINE FOR FINJAN TO OPPOSE CHECK POINT’S MOTION
 1          Pursuant to Local Rule 6-1(b) and 7-12, Plaintiff Finjan, Inc. (“Finjan”) and Defendants
 2   Check Point Software Technologies, Inc. and Check Point Technologies, Ltd. (collectively,
 3   “Check Point”) request the Court to modify the parties’ briefing schedule for Check Point’s
 4   Motion to Enforce Court Order and Strike Second Amended Infringement Contentions (Dkt. No.
 5   213) (“Motion”) such that Finjan’s opposition will be due on November 5, 2019 and Check Point’s
 6   reply will be due on November 13, 2019.
 7          WHEREAS, on October 19, 2019, Check Point filed its Motion to Enforce Court Order and
 8   Strike Second Amended Infringement Contentions under Dkt. No. 213 (“Motion”).
 9          WHEREAS, on October 28, 2019, the parties met and conferred over emails, and agreed to
10   modify the current briefing schedule of the Motion to accommodate both parties’ schedules by a
11   business day. As a result of the modification, Finjan’s opposition will be due on November 5,
12   2019, and Check Point’s reply will be due on November 13, 2019.
13          WHEREAS, a hearing is scheduled on December 4, 2019 for Check Point’s Motion.
14          WHEREAS, the proposed stipulated deadlines will not have any material impact on the
15   schedule already fixed by the Court and will allow briefing to be completed over fourteen (14)
16   days prior to the December 4, 2019 hearing.
17          WHEREAS, the Court previously modified the schedule in this case eight (8) times: to
18   adjust the briefing schedule for Finjan’s Motion to Impute Service, Dkt. No. 35; to extend the
19   hearing date on Finjan’s Motion to Impute Service by seven days, Dkt. No. 42; to adjust the
20   briefing schedule and hearing on Finjan’s Motion to Strike and extend Check Point’s time to
21   respond to the complaint, Dkt. No. 52; to extend Check Point’s time to file a Reply in support of
22   its Motion to Enforce Order and Strike Infringement Contentions (Dkt. No. 64); to extend Finjan’s
23   time to respond to Check Point’s affirmative defenses, Dkt. No. 82; to grant Check Point’s motion
24   to modify the claim construction schedule, Dkt. No. 84; to grant Check Point’s motion to continue
25   to change the claim construction schedule, Dkt. No. 108; to grant the parties’ stipulation for Finjan
26   to file its opposition to Check Point’s Motion to Amend Invalidity Contentions, Dkt. No. 149.
27

28
                                                     1
     STIP. AND ORDER EXTENDING            CASE NO.: 18-cv-02621-WHO
     DEADLINE FOR FINJAN TO OPPOSE CHECK POINT’S MOTION
 1          NOW, THEREFORE, the parties hereby stipulate and agree that Finjan has until
 2   November 5, 2019 to file its opposition to Check Point’s Motion. The parties further stipulate and
 3   agree to modify the due date for Check Point’s reply to November 13, 2019.
 4

 5   IT IS SO STIPULATED.
 6
                                                        Respectfully submitted,
 7
       Dated: November 4, 2019                   By: /s/ Kristopher Kastens
 8                                                   Paul J. Andre (SBN 196585)
                                                     Lisa Kobialka (SBN 191404)
 9                                                   James Hannah (SBN 237978)
                                                     Kristopher Kastens (SBN 254797)
10                                                   Austin Manes (SBN 284065)
                                                     KRAMER LEVIN NAFTALIS
11                                                   & FRANKEL LLP
                                                     990 Marsh Road
12                                                   Menlo Park, CA 94025
                                                     Telephone: (650) 752-1700
13                                                   Facsimile: (650) 752-1800
                                                     pandre@kramerlevin.com
14                                                   lkobialka@kramerlevin.com
                                                     jhannah@kramerlevin.com
15                                                   kkastens@kramerlevin.com
                                                     amanes@kramerlevin.com
16
                                                        Attorneys for Plaintiff
17                                                      FINJAN, INC.

18                                                      Respectfully submitted,

19     Dated: November 4, 2019                   By: /s/ Alyssa Caridis
                                                     Vickie Feeman (SBN 177487)
20                                                   Evan Brewer (SBN 304411)
                                                     ORRICK, HERRINGTON
21                                                   & SUTCLIFFE LLP
                                                     1000 Marsh Road
22                                                   Menlo Park, CA 94025
                                                     vfeeman@orrick.com
23                                                   fcheever@orrick.com
                                                     ebrewer@orrick.com
24
                                                        Clement Roberts
25                                                      ORRICK, HERRINGTON
                                                        & SUTCLIFFE LLP
26                                                      405 Howard Street
                                                        San Francisco, CA 94105
27                                                      croberts@orrick.com

28
                                                    2
     STIP. AND ORDER EXTENDING           CASE NO.: 18-cv-02621-WHO
     DEADLINE FOR FINJAN TO OPPOSE CHECK POINT’S MOTION
 1                                                        Alyssa Caridis
                                                          Margaret Anne Abernathy
 2                                                        ORRICK, HERRINGTON
                                                          & SUTCLIFFE LLP
 3                                                        777 South Figueroa Street, Suite 3200
                                                          Los Angeles, CA 90017
 4                                                        acaridis@orrick.com
                                                          mabernathy@orrick.com
 5
                                                          Attorneys for Defendants
 6                                                        CHECK POINT SOFTWARE
                                                          TECHNOLOGIES, INC. and CHECK POINT
 7                                                        SOFTWARE TECHNOLOGIES, LTD.
 8
 9                                           ATTESTATION
10          I, Kristopher Kastens, am the ECF user whose identification and password are being
11 used in this filing. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that all other

12 signatories to this document have concurred in the filing of this document.

13

14                                                                 /s/ Kristopher Kastens
15                                                                   Kristopher Kastens

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      3
     STIP. AND ORDER EXTENDING           CASE NO.: 18-cv-02621-WHO
     DEADLINE FOR FINJAN TO OPPOSE CHECK POINT’S MOTION
 1                                              ORDER
 2          The deadline for Finjan to file an opposition to Check Point’s Motion to Enforce Court
 3 Order and Strike Second Amended Infringement Contentions, Dkt. No. 213, is modified to

 4 November 5, 2019, and the deadline for Check Point to file a reply in support of its Motion is

 5 modified to November 13, 2019.

 6

 7 PURSUANT TO STIPULATION, IT IS SO ORDERED.

 8
 9 Dated: November 5, 2019

10                                                  The Honorable William H. Orrick
                                                    United Stated District Judge
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    4
     STIP. AND ORDER EXTENDING           CASE NO.: 18-cv-02621-WHO
     DEADLINE FOR FINJAN TO OPPOSE CHECK POINT’S MOTION
